EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michelle Dunn on 04/28/2022.
The application has been amended as follows: 
In the claims:
Claims 1–10 and 16–19 are canceled.
Claims 11–15 are replaced with the following:
11. A molding mold for a building drainage riser, the building drainage riser comprises a building drainage stack with a stack body (1) and at least one helical blade (2), wherein the at least one helical blade (2) extends helically as a whole in an axial direction of an inner wall of the stack body (1), the at least one helical blade (2) is fixedly connected with the inner wall of the stack body (1), and an inner side of a radial cross section of the at least one helical blade (2) has as a first normal distribution curve with an abscissa axis on a first chord of the inner wall of the stack body (1), the molding mold for building the drainage riser comprises:
a stack inner wall forming mold (A) and a stack outer wall forming mold (B);
the stack inner wall forming mold (A) is capable of forming the inner wall of the stack body (1) by extrusion molding or cutting;
the stack outer wall forming mold (B) is capable of forming an outer wall of the stack body (1) by extrusion molding or cutting; 
wherein the stack inner wall forming mold (A) comprises an axle sleeve (8), a plurality of first support spokes (7), and an inner wall molding template body (6), wherein:
the inner wall molding template body (6) is provided with at least one inner bulge (11) having a second normal distribution curve with an abscissa axis on a second chord of an inner wall of the inner wall molding template body (6);
the at least one inner bulge extends towards a center of the inner wall molding template body (6); 
a shape of the first normal distribution curve and a shape the second normal distribution curve are substantially the same; 
one end of each of the plurality of first support spokes (7) is fixedly connected with an outer wall of the axle sleeve (8);
the inner wall of the inner wall molding template body (6) is fixedly connected with other ends of the plurality of first support spokes (7) so that the inner wall molding template body (6) is substantially circular where the at least one inner bulge is not provided; and
the axle sleeve (8) is capable of being fixedly connected with an output shaft of a rotating motor. 

12. The molding mold for building the drainage riser according to claim 11, wherein central angles between every two adjacent first support spokes (7) are the same. 

13. The molding mold for the building drainage riser according to claim 11, wherein the stack outer wall forming mold (B) comprises an outer wall molding template (14), a plurality of second support spokes (15) and a round fixture (13); and
one end of each of the plurality of second support spokes (15) is radially and fixedly connected with an outer wall of the outer wall molding template (14), and other ends of the plurality of second support spokes (15) are radially and fixedly connected with an inner wall of the round fixture (13). 

14. The molding mold for the building drainage riser according to claim 13, wherein central angles between every two second support spokes (15) are the same. 

15. The molding mold for the building drainage riser according to claim 11, wherein a function expression of the second normal distribution is:

    PNG
    media_image1.png
    59
    315
    media_image1.png
    Greyscale
; and
wherein:
µ is a midpoint of the second chord corresponding to a symmetrical axis of the second normal distribution curve;
α is a distance, along the second chord, between µ and a point where the second normal distribution curve intersects both the second chord and a circular portion of the inner wall molding template body (6); and 
σ ranges from 0.02 mm to 2 mm.

Reasons for Allowance
Claim(s) 11–15 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 11, the primary reason for allowing this claim is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a stack inner wall forming mold (A) comprising  an axle sleeve (8), a plurality of first support spokes (7), and an inner wall molding template body (6) the inner wall molding template body (6) is provided with at least one inner bulge, and the inner wall of the inner wall molding template body (6) is fixedly connected with other ends of the plurality of first support spokes (7) so that the inner wall molding template body (6) is substantially circular where the at least one inner bulge is not provided.
The prior art of record fails to arrive at the novel feature above (see art discussed on page 6 of the Non-Final Rejection mailed on 03/31/2022). 
A subsequent search returned the following relevant references:
US 2171460;
US 2909985; and
US 3708253;
However, the prior art fails to arrive at the novel feature above.
Therefore, claim 11 is allowed. 
Claim(s) 12–15 is/are allowed for the same reasons via its/their dependency on claim 11. 

Response to Arguments
Claim(s) 11–15 is/are allowed. Applicant's remarks filed on 04/08/2022 were fully considered. They are persuasive to the extent they are consistent with the Reasons for Allowance set out fully above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743